      Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 1 of 15



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

____________________________________________

VALASSIS COMMUNICATIONS, INC.,


                        Plaintiff,             Case No. 1:17-cv-07378 (PKC)

                 v.
                                               HON. P. KEVIN CASTEL
NEWS CORPORATION; NEWS
AMERICA MARKETING, a/k/a NEWS
AMERICA, INC., a/k/a NEWS
AMERICA MARKETING GROUP;
NEWS AMERICA MARKETING FSI,
LLC, a/k/a NEWS AMERICA
MARKETING FSI, INC.; and NEWS
AMERICA MARKETING IN-STORE
SERVICES, LLC a/k/a NEWS
AMERICA MARKETING
IN-STORE SERVICES, INC.,

                        Defendants.




                      [PROPOSED] JOINT PRE-TRIAL ORDER
        Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 2 of 15



       Plaintiff Valassis Communications, Inc. (“Plaintiff”) and Defendants News Corporation;

News America Marketing, a/k/a News America, Inc., a/k/a News America Marketing Group;

News America Marketing FSI, LLC, a/k/a News America Marketing FSI, Inc.; and News

America Marketing In-Store Services, LLC a/k/a News America Marketing In-Store Services,

Inc. (“Defendants,” and collectively, the “Parties”) hereby submit this Proposed Joint Pre-Trial

Order in accordance with this Court’s Individual Practices.


I.     List of Participating Counsel

       A.      Plaintiff’s Counsel

HOLWELL SHUSTER & GOLDBERG LLP
425 Lexington Ave., 14th Floor
New York, NY 10017

       Michael S. Shuster
       Work: (646) 837-5153
       Cell: (914) 715-6623
       mshuster@hsgllp.com

       Vincent Levy
       Work: (646) 837-5120
       Cell: (917) 669-0870
       vlevy@hsgllp.com

       Demian A. Ordway
       Work: (646) 837-5159
       Cell: (347) 693-9977
       dordway@hsgllp.com

       Benjamin F. Heidlage
       Work: (646) 837-5124
       Cell: (617) 429-5541
       bheidlage@hsgllp.com

       Scott M. Danner
       Work: (646) 837-8530
       Cell: (917) 280-3293
       sdanner@hsgllp.com
       Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 3 of 15



      B.     Defendants’ Counsel

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
2001 K Street, NW
Washington, D.C. 20006

      Kenneth A. Gallo
      Work: (202) 223-7356
      Cell: (202) 320-4403
      kgallo@paulweiss.com

      Jane B. O’Brien
      Work: (202) 223-7327
      Cell: (917) 721-3993
      jobrien@paulweiss.com

      Paul Brachman
      Work: (202) 223-7440
      Cell: (917) 796-3747
      pbrachman@paulweiss.com

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, NY 10019

      William B. Michael
      Work: (212) 373-3648
      Cell: (917) 312-5438
      wmichael@paulweiss.com

      Brette Tannenbaum
      Work: (212) 373-3852
      Cell: (917) 232-4627
      btannenbaum@paulweiss.com

WALDEN MACHT & HARAN LLP
One Battery Park Plaza, 34th Floor
New York, NY 10004

      Timothy Macht
      Work: (212) 335-2032
      Cell: (646) 335-5277
      tmacht@wmhlaw.com




                                      2
        Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 4 of 15



II.    Stipulations

       Lead trial counsel for each of the Parties, Michael Shuster and Kenneth Gallo

(collectively, “Counsel”), each hereby certifies that the Parties have met face-to-face regarding

stipulations of fact and testimony.

       Counsel also hereby certify that, in the same face-to-face meeting, they discussed trial

logistics, and have reached agreement on certain stipulations regarding those issues. The Parties’

Pre-Trial Stipulations are attached hereto as Exhibit 1.


III.   Statement of Claims and Defenses that Remain to be Tried

       A.      Plaintiff’s Statement

       As described below, Plaintiff asserts two categories of claims remain to be tried:

(1) federal and state antitrust claims (Counts I, IV, IX, X), and (2) claims under Michigan law for

tortious interference with business relationship or expectancy (Count XVI) (collectively, the

“Counts”). (See Complaint, ECF No. 1.)

            1. Federal and State Antitrust Claims (Sherman Act §§ 1 and 2, Clayton Act § 3)

       Plaintiff alleges that Defendants have unlawfully maintained a monopoly over the market

for third-party in-store promotions (“ISPs”), a form of advertising that is placed in retail stores to

promote the products of consumer-packaged goods manufacturers (“CPGs”). Plaintiff alleges

that Defendants accomplished this by engaging in a wide array of anticompetitive conduct. With

respect to retailers, Plaintiff contends that to prevent it from competing, Defendants deliberately

entered into long-term, exclusive contracts with staggered expiration dates and renewed such

contracts preemptively. With respect to CPGs, Plaintiff contends that Defendants deliberately

entered into long-term contracts that locked up CPG spending.

       Plaintiff further alleges that Defendants’ retailer contracts constituted exclusive dealing

                                                  3
         Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 5 of 15



arrangements under the federal and state antitrust laws, and that they prevented competitors such

as Plaintiff from being able to place in-store promotions with the critical mass of retailers

necessary for those competitors to effectively sell their services to CPGs and effectively compete

with Defendants. Defendants’ actions harmed competition in the ISP market, including by

foreclosing a substantial portion of the market from competition, and caused Plaintiff to suffer

antitrust injury and damages, including by preventing Plaintiff from competing effectively and

eventually forcing it to exit the market.1

        The specific antitrust claims Plaintiff asserts are:

               Count I: Monopolization of the Third-Party In-Store Promotions Market.2
                Plaintiff contends that Defendants unlawfully monopolized the third-party in-store
                promotions market in violation of Section Two of the Sherman Act, 15 U.S.C § 2.

               Count IV: Exclusive Dealing in the Third-Party In-Store Promotions Market.3
                Plaintiff contends that Defendants engaged in unlawful exclusive dealing in the
                third-party in-store promotions market in violation of Section One of the Sherman
                Act, 15 U.S.C. §1, and Section Three of the Clayton Act, 15 U.S.C. § 14.

               Count IX: Michigan Antitrust Reform Act.4 Plaintiff contends that Defendants
                unlawfully monopolized the third-party in-store promotions market and engaged
                in exclusive dealing in that market in violation of the Michigan Antitrust Reform
                Act, M.C.L. §§ 445.772 and 445.773.

               Count X: California Cartwright Act.5 Plaintiff contends that Defendants engaged
                in unlawful exclusive dealing in the third-party in-store promotions market in
                violation of the California Cartwright Act, Ca. Bus. & Prof. Code §§ 16720,
                16726, and 16727.

            2. Michigan Common Law Claims

        Plaintiff further contends that Defendants tortiously interfered with Plaintiff’s business


1
  Plaintiff further claims that Defendants are engaged in interstate commerce and that the relevant
geographic market for ISPs is the United States. Plaintiff understands that Defendants do not contest
these claims, but Defendants nonetheless refuse to stipulate to these facts.
2
  Count I in Plaintiff’s proposed jury instructions (see ECF No. 289 at 40).
3
  Count II in Plaintiff’s proposed jury instructions (see id. at 56).
4
  Count IV in Plaintiff’s proposed jury instructions (see id. at 66).
5
  Count V in Plaintiff’s proposed jury instructions (see id. at 67).
                                                    4
         Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 6 of 15



relationship or expectancy with an important retailer, Kmart. Specifically, Plaintiff alleges that it

had agreed to a deal with Kmart, that Defendants knew about that deal, and that Defendants

intentionally and improperly interfered with that relationship or expected relationship. Plaintiff

alleges that, as a result of Defendants’ conduct, Kmart ended its relationship with Plaintiff and

Plaintiff thereby was damaged.

        The specific Michigan common law claim Plaintiff asserts are:

                Count XVI: Tortious Interference with Business Relationship or Expectancy.6
                 Plaintiff contends that Defendants intentionally and improperly interfered with
                 Plaintiff’s business relationship, or expected business relationship, with Kmart in
                 violation of Michigan law.

        Plaintiff objects to Defendants’ efforts to have this claim dismissed in the context of its

statement of defenses, infra 9–10. This is not appropriate in the context of a joint pretrial order,

and Plaintiff will respond to the substance of Defendants’ arguments at the appropriate time.


        B.       Defendants’ Statement

                 Defendants assert the following defenses to Valassis’s federal and state law

antitrust claims (Counts I, IV, IX, and X):7

        1. NAM does not have monopoly power in any properly defined relevant antitrust
           product or geographic market. Valassis’s alleged market for “third-party in-store
           promotions” is improperly narrow because it excludes other forms of advertising
           against which NAM and Valassis each compete in selling their products to CPGs and
           in bidding for retailer contracts. To the extent a relevant market for third-party in-


6
  Count VI in Plaintiff’s proposed jury instructions (see ECF No. 289 at 49). Note that Plaintiff has
narrowed Count XVI of the Complaint to one specific retailer (Kmart) and to Michigan law.
7
  Defendants previously asserted a conditional counterclaim alleging that, to the extent Defendants are
found to have engaged in unfair competition (not antitrust violations) under Michigan state law due to the
length of NAM’s retailer contracts, the exclusivity provisions of those contracts, the so-called
“staggering” of contract end dates, or the “right-of-first-refusal” provisions, judgment should also be
entered against Valassis because it has engaged in exactly the same conduct, thereby causing harm to
NAM as a competitor in the form of lost sales and profits and entitling NAM to damages. However,
Defendants have agreed to withdraw their conditional counterclaim because Valassis has withdrawn its
state law unfair competition claim (Count XII).
                                                    5
Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 7 of 15



   store promotions exists, it is a two-sided market (with retailers on one side and CPGs
   on the other).

2. NAM’s success relative to Valassis and other competitors in the in-store promotions
   business is the result of procompetitive conduct and greater efficiency. NAM is
   profitable because it sells more and superior products to CPGs at a lower cost than
   Valassis and other competitors. NAM is successful at winning retailer contracts
   because it is willing to pay more for such contracts and is a more reliable business
   partner.

3. Valassis has not suffered any antitrust injury or other harm as a result of Defendants’
   alleged conduct, and cannot show that NAM’s conduct caused any harm to
   competition as a whole, as it must to establish an antitrust claim. To the extent
   Valassis has lost sales, its losses were the result of lawful competition on the merits
   and factors unrelated to NAM’s conduct, including price competition, Valassis’s bad
   business strategy, Valassis’s poor service to CPGs and retailers compared to NAM,
   its unwillingness to compete by paying more for retailer contracts and meeting
   retailers’ demands for guaranteed payments, its lower efficiency and higher costs,
   competition from other forms of advertising, and an unprecedented drop in demand
   for in-store promotions following Valassis’s entry into the business.

4. Valassis cannot prove that it suffered damages caused by anticompetitive conduct, as
   opposed to losses that were caused by lawful competition. Valassis lost CPG business
   because its prices were higher than NAM’s. Valassis provides no non-speculative
   basis for the jury to differentiate losses caused by NAM’s lawful commission
   payments to retailers from losses allegedly caused by other aspects of NAM’s
   contracting practices.

5. NAM’s payments to retailers are the result of competitive bidding and retailers’
   bargaining power. Such payments are lawful, on their own as well as in combination
   with other conduct. These lawful and pro-competitive payments to retailers, and not
   any anticompetitive conduct, are the cause of Valassis’s alleged injury and damages.

6. NAM’s contracts with retailers were not exclusionary or anticompetitive, and did not
   substantially foreclose competition for the following reasons:

       a. Valassis had every opportunity to, and actually did, compete for retailer and
          CPG contracts. Valassis lost the competition for those contracts on the merits
          and then, in or around 2014, made the decision not to compete anymore.

       b. NAM’s retailer contracts were not “long-term.” The contracts were of
          presumptively lawful duration (around two years on average), and almost
          every single one expired and was available for competitive bidding during the
          relevant period. Moreover, NAM does not impose multi-year agreements on
          any retailer. Retailers demand multi-year agreements because they benefit
          from them and, for this reason, Valassis’s retailer contracts are at least as long
          as NAM’s.

                                         6
Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 8 of 15



       c. The so-called “exclusivity” provisions of those contracts are also not
          something NAM imposes on retailers. CPGs and retailers alike demand
          “exclusive” ISP contracts for good and valid business reasons. That is why
          both NAM and Valassis have such contracts. The so-called “exclusive”
          retailer contracts do not exclude Valassis from competing for those contracts
          and access to the retailers’ stores. They also do not exclude many other
          competing forms of advertising and promotions from retailers’ stores.

       d. So-called “staggered” end dates—meaning the contracts do not all start and
          end at the same time—are the natural result of lawful, procompetitive
          contracting practices. Valassis was not foreclosed from competing for retailer
          contracts because NAM’s contracts did not all expire at the same time. In
          reality, between 30% and 60% of all retailer contracts expired each year and
          were available for competitive bidding by Valassis.

       e. To the extent NAM’s contracts harmed competition in the alleged relevant
          market, any competitive harm does not outweigh the competitive benefits of
          those contracts. NAM’s contracts with retailers benefitted CPGs by giving
          them access to a network of retailers, and “category exclusivity,” which CPGs
          value. NAM’s contracts resulted in lower prices to CPGs and increased
          output by CPGs. NAM’s contracts also benefitted retailers by providing them
          with guaranteed revenue, administrative efficiencies, reduced clutter, and
          aesthetic consistency.

7. NAM did not foreclose Valassis from having the opportunity to compete by
   negotiating with retailers to renew contracts before they expired. Valassis could have
   approached—and did approach—retailers before NAM’s contracts with those
   retailers expired, just as it did with retailers in its own network.

8. NAM’s contracts with CPGs were not “long-term,” did not contain exclusivity
   clauses, and did not otherwise prevent Valassis (or anyone else) from competing for,
   or entering into, contracts with the same CPGs. NAM’s contracts with CPGs offered
   procompetitive volume discounts that CPGs preferred and benefited from. To the
   extent Valassis sold less to CPGs relative to NAM or was otherwise unsuccessful in
   the ISP business, that was the result of various lawful factors, including non-
   predatory price competition, Valassis’s failure to differentiate its products from
   NAM’s and unwillingness to invest in innovation, Valassis’s weaker sales staff and
   poor customer service, and Valassis’s unwillingness to invest the amounts necessary
   to bid successfully for retailer contracts.

9. To the extent Valassis suffered damages attributable to NAM’s allegedly
   anticompetitive conduct, Valassis failed to mitigate those damages. Valassis has
   accused NAM of being a monopolist in the ISP business for years, before it entered
   the ISP business, and has accused NAM of engaging in anticompetitive conduct
   throughout the period that Valassis participated in the ISP business. During that time,
   Valassis continued to suffer losses which, even if they were caused by

                                        7
       Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 9 of 15



          anticompetitive conduct, were avoidable. Valassis did not act reasonably or
          responsibly to minimize the amount of its claimed damages.

      10. Valassis executed a broad contractual release of any and all claims “arising from or
          based on any claims, allegations, actions, inaction, conduct or facts of any kind
          existing up to the date of [February 4, 2010]” in connection with the parties’
          settlement of Valassis I. Valassis further agreed “not to sue or otherwise make any of
          the Claims or allegations made, or which could have been made, by [Valassis] in the
          [prior litigation] . . . in any court . . . or other proceedings.” Valassis therefore cannot
          make allegations of Defendants’ misconduct from before February 4, 2010 for any
          reason, including to prove Defendants’ liability during the damages period, in this
          case.

      Defendants assert the following defenses to Valassis’s Michigan law tortious interference

claim (Count XVI):

      1. Defendants did not intentionally interfere with Valassis’s purported business
         relationship or expectancy with respect to its 2011 negotiations with Kmart. Valassis
         did not have a final “deal” or agreed-upon, signed, or otherwise final contract to
         provide in-store promotions in Kmart stores in 2011. Defendants could not have
         known about, or intentionally or improperly interfered with, any “contract” between
         Valassis and Kmart because there was no final contract.

      2. Absent a final contract, Valassis also did not have a realistic expectancy of an
         agreement with Kmart because Valassis was still negotiating an agreement with
         Kmart when Kmart awarded its in-store business to NAM in 2011. Kmart’s
         contracting practices with third parties made clear that no agreement could be
         considered final until it was signed and its terms were approved.

      3. To the extent Valassis had a realistic expectancy of a business relationship with
         Kmart, Defendants did not intentionally interfere with that expectancy because it was
         not Defendants’ primary purpose to interfere with Valassis’s alleged business
         expectancy with Kmart. Defendants also did not improperly interfere with that
         expectancy because they did not engage in any improper conduct—i.e., any illegal,
         unethical, or fraudulent conduct—during the course of the Kmart negotiations.
         Rather, Valassis and NAM competed head-to-head on Kmart’s business and Kmart
         chose to enter into an agreement with NAM, instead of Valassis, because NAM
         offered Kmart preferable contract terms, including a higher guaranteed commission.
         Liability for tortious interference cannot be predicated on the fact that NAM outbid
         Valassis.

      4. Valassis does not allege that it has suffered any damage as a direct and natural
         consequence of Defendants’ alleged tortious interference, which is an element of its
         claim.



                                                 8
        Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 10 of 15



       5. Valassis has not identified any amount of damages caused by NAM’s alleged tortious
          interference, and its damages expert has disclaimed that he even considered the loss
          of the Kmart contract in calculating Valassis’s alleged damages.

       Defendants note that, under the Federal Rule of Civil Procedure 26 and Section 5(A)(vii)

of Your Honor’s Individual Practices, Valassis was required to identify its damages for all

remaining claims and provide a calculation of them. Valassis has not identified any damages for

its Michigan law tortious interference claim, and thus has foregone any right to recover damages

on that claim. See Spotnana, Inc. v. Am. Talent Agency, No. 09-cv-3698, 2010 WL 3341837 at

*1–2 (S.D.N.Y. Aug. 17, 2010) (holding that preclusion was appropriate because discovery had

long been closed and that it would require reopening discovery to respond to the counter-

claimant’s claims); see also Gould Paper Corp. v. Madisen Corp., 614 F.Supp.2d 485, 490

(S.D.N.Y. 2009) (on summary judgment, finding that defendants were precluded from seeking

damages, other than nominal damages, where defendants failed to provide a computation of

damages pursuant to Fed. R. Civ. P. 26.).

       Because Valassis has no right to recover monetary damages for its tortious interference

claim, Valassis has no right to a jury trial on that claim. See Design Strategies, Inc. v. Davis,

367 F. Supp. 2d 630, 636 (S.D.N.Y. 2005), aff’d, 469 F.3d 284 (2d Cir. 2006); Overbeck Corp.

v. Overbeck GmbH, No. 03-cv-0844, 2007 WL 1029025, at *4–5 (S.D.N.Y. Mar. 30,

2007). Valassis purports to seek injunctive relief in its portion of the pre-trial order, without

specifying on which claims, but it has no basis to do so. See Dkt. 263 at 35:15–16 (this Court

observing at the summary judgment hearing, “Injunction doesn’t do them any good. They don’t

have any standing to get an injunction.”).) And, even if Valassis could identify some basis for a

prospective injunction on its antitrust claims, it clearly cannot do so with respect to its tortious

interference claim. For example, in support of this claim, Valassis alleges only one instance of


                                                   9
        Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 11 of 15



alleged interference with a prospective business relationship that happened more than seven

years ago. Valassis cannot possibly show that this alleged conduct from 2012 poses “a real and

imminent danger of irreparable injury” to it in 2019 or 2020. See Pontiac Firefighters Union

Local 376 v. City of Pontiac, 753 N.W.2d 595, 599 (Mich. 2008) (“[I]njunctive relief is an

extraordinary remedy that issues only when justice requires, there is no adequate remedy at law,

and there exists a real and imminent danger of irreparable injury.”) (internal quotation marks and

citation omitted). Valassis should withdraw its tortious interference claim for these reasons.

        But, if Valassis intends to pursue a tortious interference claim for equitable relief, and the

Court permits it to do so, that claim should be tried to the bench, not the jury. Not only does

Valassis have no right to a jury trial on such a claim, but it would be confusing to the jury and

prejudicial to Defendants to allow Valassis to proffer evidence of Defendants’ alleged intentional

interference with Kmart when that evidence cannot support the claim for damages and tortious

interference does not constitute anticompetitive conduct as a matter of law. See Phillip E.

Areeda & Herbert Hovenkamp, et al., Antitrust Law ¶782 (4th ed. 2019); see also THK Am. v.

NSK, Ltd., No. 90 C 6049, 1996 WL 33398071, at *1–2 (N.D. Ill. Jan. 9, 1996) (bifurcating

equitable and non-equitable claims to prevent jury prejudice).


IV.     Statements Regarding Jury Trial and Trial Duration

        A.      Joint Jury Trial Statement

        Plaintiff request a trial by jury as to all claims.

        Defendants agree that trial by jury is appropriate as to Counts I, IV, IX and X.8 As


8
 However, for the reasons set forth in Defendants’ Proposed Jury Instructions with Objections and
Counter-Proposals, Defendants do not waive, and incorporate here by reference, their objections to
Valassis’s proposed separate jury instructions with respect to Valassis’s Michigan and California law
antitrust claims, and to Valassis’s ability to assert an antitrust claim under California law. (See ECF No.
315-1 at 143–44 (Michigan Antitrust Reform Act), 147–49 (California Cartwright Act).)
                                                     10
        Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 12 of 15



explained above, it is Defendants’ position that Plaintiff is not entitled to try its Count XVI claim

for tortious interference to a jury, because Plaintiff has demanded no damages associated with

that claim.


        B.       Plaintiff’s Trial Duration Statement

        Plaintiff requests approximately 50 hours of trial time, which encompasses its estimate

for opening, closing, direct testimony of its witnesses and anticipated cross-examination of

Defendants’ witnesses, including by deposition.9 (See July 16, 2019 Order, ECF No. 283.)


        C.       Defendants’ Trial Duration Statement

        Defendants request approximately 50 hours of trial time, which encompasses their

estimate for opening, closing, direct testimony of their witnesses and anticipated cross-

examination of Plaintiff’s witnesses, including by deposition.10


V.      Deposition Designations

        Attached hereto as Exhibit 4 are Plaintiff’s page and line deposition designations and

Defendants’ corresponding cross-designations and objections. Attached hereto as Exhibit 5 are

Defendants’ page and line deposition designations and Plaintiff’s corresponding cross-

designations and objections. The lead counsel declarations called for by the Court’s July 16,

2019 Order (ECF No. 283) are attached hereto as Exhibits 2 and 6.




9
  Plaintiff’s estimate of the time necessary to present deposition testimony to the jury is further detailed in
the Declaration of Michael S. Shuster, attached hereto as Exhibit 2, and Plaintiff’s Preliminary Witness
List, attached hereto as Exhibit 3.
10
   Defendants’ estimate of the time necessary to present deposition testimony to the jury is further detailed
in the Declaration of Kenneth A. Gallo, attached hereto as Exhibit 6. In addition, Defendants’
Preliminary Witness List is attached hereto as Exhibit 9.
                                                      11
         Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 13 of 15



VI.      Exhibit Lists

         Attached hereto as Exhibits 7A and 7B are Plaintiff’s Exhibit List. The exhibits are

labeled PX-[#] (Exhibit 7A) and PX-Vid-[#] (Exhibit 7B). Attached hereto as Exhibit 8 is

Defendants’ Exhibit List and Conditional Exhibit List. The exhibits are labeled DX-[#] and DX-

[#]-C.

         Consistent with this Court’s Individual Rules, on each list, one star indicates exhibits to

which no Party objects on grounds of authenticity, and two stars indicates exhibits to which no

Party objects on any ground.


VII.     Statement of Damages Claimed and Relief Sought

         A.     Damages Claimed

         Plaintiff seeks actual and treble damages, as called for by federal, Michigan, and

California law. See 15 U.S.C. § 15(a); M.C.L. § 445.778(2); Cal. Bus. & Prof. Code §§

16750(a), 17082. Plaintiff has estimated its past and future damages using three alternative

methods that each compare the profits Plaintiff would have earned had Defendants not engaged

in the challenged unlawful and anticompetitive conduct with Plaintiff’s actual profits during that

same period. As of April 8, 2019, Plaintiff’s expert estimated that its damages under these three

calculations are $421 million, $412 million and $347.2 million, respectively, pre-trebling.

Plaintiff’s expert will bring his calculations up to date at the time of trial to account for the

passage of time since April 8, 2019.


         B.     Permanent Injunction

         Plaintiff, in connection with its antitrust claims, seeks a permanent injunction against

Defendants enjoining them from continuing to engage in the anticompetitive contracting


                                                  12
         Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 14 of 15



practices in the in-store promotions market that Plaintiff has challenged as unlawful (see Section

III). Among other things, Plaintiff seeks to enjoin Defendants from entering into exclusive

contracts with retailers that would forbid competitors (including Plaintiff) from placing ISPs at

the shelves of retailers under contract with Defendants, and from intentionally staggering the end

dates of its retailer contracts. Should the jury return a liability verdict for Plaintiff, Plaintiff

respectfully requests a hearing to determine the appropriate injunctive relief, and to consider any

additional evidence relevant to the entry of the remedy sought. Should the Court wish, Plaintiff

will submit a proposed form of order in advance of trial (subject to change based on the jury’s

findings), or, alternatively, before any post-trial remedial hearing that follows the jury’s verdict.


         C.     Attorneys’ Fees and Interest

         Plaintiff also seeks costs, attorneys’ fees, and interest, as allowed under federal and state

law. See 15 U.S.C. § 15(a); M.C.L. § 445.778(2); Cal. Bus. & Prof. Code §§ 16750, 16761,

17082.




                                                   13
Case 1:17-cv-07378-PKC Document 338 Filed 11/05/19 Page 15 of 15
